 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 103 
In the House of Representatives, U. S.,

February 3, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Teen Dating Violence Awareness and Prevention Week. 
 
 
Whereas communities across the country carry out activities to raise awareness about teen dating violence during the week of February 2 through February 6, 2009; 
Whereas 1 in 11 adolescents reports being a victim of physical dating violence; 
Whereas 1 in 5 teenagers in a serious relationship reports having been hit, slapped, or pushed by a partner; 
Whereas 1 in 3 female teenagers in a dating relationship has feared for her physical safety; 
Whereas more than 1 in 4 teenagers have been in a relationship where a partner is verbally abusive; 
Whereas 27 percent of teenagers have been in dating relationships in which their partners called them names or put them down; 
Whereas 40 percent of the youngest teens, those between the ages of 11 and 12, report that they have friends who are victims of verbal abuse in dating relationships; 
Whereas 1 in 5 teenagers between the ages of 13 and 14 say they have friends who are victims of dating violence; 
Whereas 1 in 2 teenagers in a serious relationship has compromised personal beliefs to please a partner; 
Whereas 29 percent of girls who have been in a relationship said that they have been pressured to have sex or to engage in sexual activities that they did not want; 
Whereas technologies such as cell phones and the Internet have made dating abuse more pervasive and more hidden; 
Whereas 30 percent of teenagers who have been in a dating relationship say that they have been text-messaged between 10 and 30 times per hour by a partner seeking to find out where they are, what they are doing, or who they are with; 
Whereas 72 percent of teenagers who reported that they had been checked up on by a boyfriend or girlfriend 10 times per hour or more by email or text messaging did not tell their parents; 
Whereas parents are largely unaware of the cell phone and Internet harassment experienced by teenagers; 
Whereas nearly 3 in 4 teens say that dating relationships usually begin at age 14 or younger; 
Whereas 69 percent of all teenagers who had sex by age 14 said they have experienced 1 or more types of abuse in a dating relationship; 
Whereas violent relationships in adolescence can have serious ramifications for victims, putting them at higher risk for substance abuse, eating disorders, risky sexual behavior, suicide, and revictimization as adults; 
Whereas the severity of violence among intimate partners has been shown to be greater in cases where the pattern of violence has been established in adolescence; and 
Whereas National Teen Dating Violence Awareness and Prevention Week benefits schools, communities, families, and individuals, regardless of socioeconomic status, race, or sex: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Teen Dating Violence Awareness and Prevention Week to raise awareness of teen dating violence in the Nation; 
(2)encourages the people of the United States, State and local officials, middle schools and high schools, law enforcement agencies, and other interested groups to observe National Teen Dating Violence Awareness and Prevention Week with appropriate programs and activities that promote awareness that teen dating violence is a crime and to encourage efforts to prevent and deter it; and 
(3)supports a reexamination of the Nation’s criminal and civil laws regarding teen dating violence to ensure that such laws create an effective deterrent. 
 
Lorraine C. Miller,Clerk.
